Citation Nr: 0843266	
Decision Date: 12/16/08    Archive Date: 12/23/08

DOCKET NO.  06-16 201	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUE

Entitlement to service connection for a right knee 
disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

B.B. Ogilvie, Associate Counsel


INTRODUCTION

The veteran had active duty service from November 1965 to 
August 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2005 rating decision by the Fargo, North 
Dakota, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied the claim sought.


FINDING OF FACT

The veteran is not currently diagnosed with a right knee 
disability.


CONCLUSION OF LAW

A right knee disability was not incurred in, or aggravated 
by, active duty service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 
3.303 (2008); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate application form or completeness of the 
application.  VA notified the veteran in correspondence dated 
in May 2005 of the information and evidence needed to 
substantiate and complete a claim.  VA did fail to fully 
comply with the provisions of 38 U.S.C.A. § 5103 prior to the 
rating decision in question for the claim on appeal.  
Specifically, VA did not inform the veteran of how disability 
evaluations and effective dates are assigned.  The record, 
however, shows that any prejudice that failure caused was 
harmless, as the Board concludes below that the preponderance 
of the evidence is against the veteran's claim for service 
connection, and thus any questions as to the appropriate 
disability rating or effective date to be assigned are 
rendered moot.

VA fulfilled its duty to assist the claimant in obtaining 
identified and available evidence needed to substantiate the 
claim.  The Board notes that the veteran requested, but was 
not provided with, a VA examination in response to his claim.  
Under 38 C.F.R. § 3.159(c)(4), in a claim for disability 
compensation, VA will provide a medical examination or obtain 
a medical opinion based upon a review of the evidence of 
record if VA determines it is necessary to decide the claim.  
A medical examination or medical opinion is necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but: (1) contains competent lay or medical evidence of a 
current diagnosed disability or persistent or recurrent 
symptoms of disability; (2) establishes that the veteran 
suffered an event, injury or disease in service, or has a 
disease or symptoms of a disease listed in 38 C.F.R. §§ 
3.309, 3.313, 3.316, and 3.317 manifesting during an 
applicable presumptive period provided the claimant has the 
required service or triggering event to qualify for that 
presumption; and (3) indicates that the claimed disability or 
symptoms may be associated with the established event, 
injury, or disease in service or with another service-
connected disability.  See 66 Fed. Reg. 45,631 (Aug. 29, 
2001).

In the present case, an examination is not required since the 
evidence of record fails to indicate that the veteran has a 
current right knee disability related to his period of 
military service.  Furthermore, the Board believes that an 
examination is not necessary to decide the claim.  The 
veteran was treated for knee pain while on active duty, but 
he has provided no competent evidence of a current right knee 
disorder, or such a disorder at anytime since separation 41 
years ago.  A significant lapse in time between service and 
post-service medical treatment may be considered as part of 
the analysis of a service connection claim, and the Board 
finds the fact that there has been no record of any 
complaint, let alone treatment, involving the veteran's right 
knee for 38 years to be unfavorable to the veteran's claim.  
See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

There is not a scintilla of evidence that any VA error in 
notifying or assisting the appellant reasonably affects the 
fairness of this adjudication.  Indeed, the appellant has not 
suggested that such an error, prejudicial or otherwise, 
exists.  Hence, the case is ready for adjudication.

Analysis

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  See Caluza v. Brown, 7 
Vet. App. 498, 506 (1995); aff'd per curiam, 78 F.3d 604 
(Fed. Cir. 1996); see also Hickson v. West, 12 Vet. App. 247, 
253 (1999); 38 C.F.R. § 3.303 (2007).  The absence of any one 
element will result in the denial of service connection.  
Coburn v. Nicholson, 19 Vet. App. 427 (2006).

The veteran's service medical records show that he was 
diagnosed with mild strain of the right leg in August 1966.  
He was advised to treat the strain with a hot soak and wrap 
it for stability.  In November 1966, the veteran presented 
with pain of the right knee over the tibial tuberosity.  An 
x-ray and physical examination were negative for any 
findings.  The veteran's June 1967 separation examination did 
not note any abnormalities.

The veteran filed his claim in April 2005, stating that he 
currently has pain and discomfort in his right knee, which he 
believes may be associated with his injury in 1966.  He 
indicates that he has not seen a doctor for his knee pain.  
See August 2005 notice of disagreement (stating that he 
"learned to live with the discomfort without running to the 
doctor for every little thing"); see also May 2006 Form 9 
(requesting a VA examination because he did not want to see a 
private physician).  The veteran has not submitted any 
evidence other than his service medical records to support 
his claim.

VA must assist the veteran in obtaining records for his 
claim.  38 U.S.C.A. § 5103A.  VA must make reasonable efforts 
to obtain relevant records (including private records) that 
the claimant adequately identifies to VA and authorizes VA to 
obtain.  Id.  The veteran has not identified any medical 
records that support his claim.  Without any information from 
the veteran, VA cannot assist the claimant in developing his 
claim.

Congress has specifically limited entitlement to service 
connection for disease or injury to cases where such 
incidents have resulted in a disability.  See 38 U.S.C.A. § 
1110.  Hence, where as here, competent evidence does not 
establish the disability for which service connection is 
sought, there can be no valid claim for service connection.  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  In the 
instant case, the claim of entitlement to service connection 
for a right knee disability must be denied because the first 
essential criterion for the grant of service connection-
competent evidence of the disability for which service 
connection is sought-is not met.  See also Sanchez-Benitez 
v. West, 13 Vet. App. 282, 285 (1999) (holding that pain 
alone, without a diagnosed or identifiable underlying malady 
or condition, does not in and of itself constitute a 
disability for which service connection may be granted).

The Board has carefully reviewed the appellant's own 
contentions, and the Board understands fully the appellant's 
belief that he currently has a right knee disability that is 
related to service.  The Board, however, must rely upon 
competent medical evidence for a diagnosis of a disease and a 
nexus opinion.  While the appellant, as a lay person, is 
competent to provide evidence regarding injury and 
symptomatology, he is not competent to provide evidence of a 
current medical diagnosis or nexus opinion.  See Espiritu v. 
Derwinski, 2 Vet.App. 492 (1992).  Only a medical 
professional can provide this evidence, and the record here 
contains no competent diagnosis of a right knee disability.

The Board has considered the doctrine of reasonable doubt.  
As the preponderance of the evidence is against the veteran's 
claim, however, the doctrine is not for application.  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).




ORDER

Entitlement to service connection for a right knee disability 
is denied.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


